Exhibit 10.1
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated to be effective as
of February __, 2010 (this “Amendment”) is made among CONN’S, INC., a Delaware
corporation (the “Parent”), CONN APPLIANCES, INC., a Texas corporation (“CAI”),
CONN CREDIT I, LP, a Texas limited partnership (“CCI”), CONN CREDIT CORPORATION,
INC., a Texas corporation (“CCCI”, together with CAI and CCI, collectively,
“Borrowers”), BANK OF AMERICA, N.A., a national banking association,
individually as a Lender (“BOA”) and as the administrative agent for the Lenders
party to the Loan Agreement (as defined below) (in such latter capacity,
together with any other Person who becomes Administrative Agent pursuant to
Section 12.8 thereof, the “Agent”) and the banks and other financial
institutions listed on the signature pages hereof under the caption “Lenders”
(together with BOA, collectively, the “Lenders”).
 
Background
 
A.           The Parent, the Borrowers, the Agent and the Lenders have entered
into a Loan and Security Agreement, dated as of August 14, 2008, (as amended,
modified or supplemented from time to time, the “Loan Agreement”).  All
capitalized terms used and not otherwise defined in this Amendment are used as
defined in the Loan Agreement.
 
B.            The parties hereto wish to amend the certain terms of the Loan
Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the Parent, the Borrowers, the Agent and the Lenders hereto
hereby agree as follows:
 
Agreement
 
1.             Amendment to the Loan Agreement.
 
(a)           The following Definitions are added to Section 1.1 of the Loan
Agreement in alphabetical order:
 
Adjusted Tangible Assets: all assets of Parent and Borrowers together with
assets under the Existing Securitization Facility, on a consolidated basis,
except (a)  patents, copyrights, trademarks, trade names, franchises, goodwill,
and other similar intangibles; (b) assets constituting intercompany Accounts;
(c) assets located and notes and receivables due from obligors domiciled outside
the United States of America or Canada; and (d) fixed assets to the extent of
any write-up in the book value thereof.
 
Increased Reporting Period:  any time (i) a Default or Event of Default exists,
or (ii) average Availability during any month (as reflected in the Loan Account)
is less than 20% of the amount of aggregate outstanding Revolver Loans and
stated amount of Letters of Credit.
 
1

--------------------------------------------------------------------------------


 
Tangible Net Worth: at any date means an amount equal to: (i) the net book value
(after deducting related depreciation, obsolescence, amortization, valuation and
other proper reserves) at which the Adjusted Tangible Assets of a Person would
be shown on a balance sheet at such date in accordance with GAAP, less (ii) the
amount at which such Person’s liabilities would be shown on such balance sheet
in accordance with GAAP (together with the outstanding obligations under the
Existing Securitization Facility and to the extent such obligations are not
included on the balance sheets, a pro forma calculation thereof), and including
as liabilities all reserves for contingencies and other potential liabilities.
 
Total Liabilities to Tangible Net Worth Ratio: the ratio, determined as of the
end of any Fiscal Quarter for the Parent and its Subsidiaries, on a consolidated
basis, of (a) all items that would be included as liabilities on a balance sheet
in accordance with GAAP (together with the outstanding obligations under the
Existing Securitization Facility and to the extent such obligations are not
included on the balance sheets, a pro forma calculation thereof) as of the last
day of such Fiscal Quarter, to (b) Tangible Net Worth as of the last day of such
Fiscal Quarter.
 
(b)           The term “Applicable Margin” as defined in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and the following is substituted
therefor:
 
Applicable Margin: with respect to any Type of Revolver Loan, the margin set
forth in the chart below, as determined by the Fixed Charge Coverage Ratio for
the last Fiscal Quarter, measured on a trailing 12 month basis:
 
Level
 
Fixed Charge
Coverage Ratio
Base Rate Revolver
Loans
LIBOR Revolver
Loans
       
I
> 1.75:1.00
2.25%
3.25%
II
≤1.75:1.00 and ≥ 1.50:1.00
2.50%
3.50%
III
<1.50:1.00
2.75%
3.75%

 
Until July 1, 2010, margins shall be determined as if Level III were
applicable.  Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the most recently ended Fiscal Quarter,
which change shall be effective on the first day of the calendar month following
receipt.  If any financial statements and Compliance Certificate due in the
preceding Fiscal Quarter have not been received on the due dates set forth in
Section 10.1.2, then the margins shall be determined as if Level III were
applicable, from such day until the first day of the calendar month following
actual receipt.
 
(c)           The term “Dominion Trigger Period” as defined in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and the following is
substituted therefor:
 
2

--------------------------------------------------------------------------------


 
Dominion Trigger Period: the period (a) commencing on the day that (i) an Event
of Default occurs, or (ii) average Availability during a month (as reflected in
the Loan Account) is less than 15% of the amount of aggregate outstanding
Revolver Loans and stated amount of Letters of Credit; or (iii) Availability is
at any time less than 10% amount of aggregate outstanding Revolver Loans and
stated amount of Letters of Credit, and (b) ending on the day (i) on which,
during the preceding 90 consecutive days, no Event of Default has existed and
Availability has at all times been greater than 10% of the amount of aggregate
outstanding Revolver Loans; provided, that this clause (b)(i) shall only be
applicable to the first commencement of such period hereunder, and (ii)
determined by Agent in its sole discretion for any subsequent commencement of
such period; provided, that with respect to any subsequent commencement of such
period in order for the period to end the requirements in clause (b)(i) shall be
satisfied.
 
(d)           The term “Fixed Charges” as defined in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and the following is substituted
therefor:
 
Fixed Charges: without double counting, the sum (together with the applicable
charges incurred under the Existing Securitization Facility) of interest expense
(other than payment-in-kind), scheduled/amortized principal payments made on
Borrowed Money, un-scheduled principal payments made on Borrowed Money (other
than payments on account of the Obligations or any other revolving Debt
permitted hereunder or amortization of Debt under the Existing Securitization
Facility), book rent expense, cash income taxes paid, and Distributions made.
 
(e)           The term “Fixed Charge Coverage Ratio” as defined in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and the following is
substituted therefor:
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDAR (including the interest expense and amortization expense associated with
the Existing Securitization Facility) minus unfinanced Net Capital Expenditures,
to (b) Fixed Charges.
 
(f)            The term “Leverage Ratio” as defined in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety.
 
(g)           The term “Unused Line Fee Percentage” as defined in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and the following is
substituted therefor:
 
Unused Line Fee Percentage: a percentage equal to (i) 0.75% per annum if the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during the measurement quarter is less than 50% of the Revolver Commitments, and
(b) 0.50% per annum if the average daily balance of Revolver Loans and stated
amount of Letters of Credit during the measurement quarter is equal to or
greater than 50% of the Revolver Commitments.
 
3

--------------------------------------------------------------------------------


 
(h)           Section 8.1 of the Loan Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
8.1           Collateral Reports.  By the 20th day of each month and at such
other times as Agent may request, Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) (i) a Borrowing Base Certificate
prepared as of the close of business of the previous month (provided, that
Borrowing Base Certificates shall be delivered weekly during a Increased
Reporting Period; further provided, that the calculation of contracts not
qualifying as Eligible Contracts, the CAI Availability Reserve and CCI
Availability Reserve shall be provided by Borrower on a monthly basis at all
times), (ii) an aggregate list of the Borrowers’ Contracts, aged in 30 days
contractual delinquency intervals and separately identifying the revolving
Contracts; (iii) a calculation of the Past Due Percent, the Cash Recovery
Percent, Collateral Adjustment Percentage, the Charge-Off Percent; the Eligible
Contracts, the Eligible Inventory, the Eligible Credit Card Accounts; (iv) an
Inventory turn report of the Borrowers’ Inventory; (v) a listing of each
Borrower’s Inventory by location, specifying the amount of Inventory at each
location; (vi) the summary balances of the Borrowers’ “primary portfolio” and
“secondary portfolio” (as such portfolios are described in the Parent’s SEC
filings) and delinquent balances of each such portfolio; (vii) such other
reports as to the Collateral of the Borrower as the Agent shall reasonably
request from time to time, together with a reconciliation to the general ledger;
and (viii) a certificate of an officer of the Borrower Agent certifying as to
the accuracy and completeness of the foregoing.  All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the CAI Availability Reserve or CCI Availability
Reserve.
 
(i)            Section 10.1.1(b) of the Loan Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
(b)           Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to 2 times per
Loan Year; and (ii) appraisals of Inventory up to 2 times per Loan Year;
provided, however, that if an examination or appraisal is initiated during an
Increased Reporting Period, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits.  Subject to and without
limiting the foregoing, Parent and Borrowers specifically agree to pay Agent’s
then standard charges for each day that an employee of Agent or its Affiliates
is engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group.  This Section shall not be construed to limit
Agent’s right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.
 
4

--------------------------------------------------------------------------------


 
(j)            Section 10.3.1 of the Loan Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
10.3.1      Minimum Fixed Charge Coverage Ratio.  Maintain Fixed Charge Coverage
Ratio  measured quarterly on the last day of  each Fiscal Quarter on a trailing
twelve month basis (i) for the Fiscal Quarter ending January 31, 2010 and April
30, 2010, at least equal to 1.10:1.00, and (ii) thereafter at a ratio at least
equal to 1.30:1.00.
 
(k)           Section 10.3.2 of the Loan Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
10.3.2      Maximum Total Liabilities to Tangible Net Worth Ratio.  Maintain
Total Liabilities to Tangible Net Worth Ratio not greater than the ratio set
forth below for each Fiscal Quarter, measured as of the last day of each Fiscal
Quarter:
 
Period
Ratio
   
Fiscal Quarter ending on or between
January 31, 2010 and April 30, 2010
2.00:1.00
Fiscal Quarters ending on or between
July 31, 2010 and January 31, 2011
1.75:1.00
Fiscal Quarter ending April 30, 2011 and
each Fiscal Quarter thereafter
1.50:1.00

 
2.             CCI Availability Reserve.  Pursuant to subsection (g) of the
definition of CCI Availability Reserve, the following reserve shall be
implemented commencing upon the effectiveness of this Amendment.  At any time,
measured as of the first day of each month, the Revolving Collateral Adjustment
Percent exceeds 15%, an additional Availability Reserve shall be implemented
which shall be in an amount equal to 1% for each whole percentage or fraction
that the Revolving Collateral Adjustment Percent exceeds 15%.   “Revolving
Collateral Adjustment Percent” means the Collateral Adjustment Percentage
relating only to the portfolio of revolving Contracts as reported to Agent
pursuant to Section 8.1.  For the avoidance of doubt, the adjustments to the
advance rates based on the Collateral Adjustment Percentage shall continue as
currently stated in the Loan Agreement.
 
3.             Representations and Warranties; No Default.  Each of the Parent
and the Borrowers, hereby represents and warrants as of the effectiveness of
this Amendment that:
 
(i)        no Default or Event of Default exists; and
 
(ii)       its representations and warranties set forth in Section 9 of the Loan
Agreement (as amended hereby) are true and correct as of the date hereof, as
though made on and as of such date (except to the extent such representations
and warranties relate solely to an earlier date and then as of such earlier
date).
 
5

--------------------------------------------------------------------------------


 
4.            Effectiveness; Binding Effect; Ratification.  This Amendment shall
become effective, as of the date first set forth above upon receipt by the Agent
of (i) the fees set forth in the Amendment Fee Letter dated February 4, 2010
from Agent to the Borrowers, and (ii) executed counterparts hereof from the
Borrowers and each of the  Lenders whose consent is necessary to amend the Loan
Agreement as set forth in this Amendment, and thereafter this Amendment shall be
binding on the Agent, Borrowers and Lenders and their respective successors and
assigns.
 
(a)          On and after the execution and delivery hereof, this Amendment
shall be a part of the Loan Agreement and each reference in the Loan Agreement
to “this Loan Agreement” or “hereof”, “hereunder” or words of like import, and
each reference in any other Loan Document to the Loan Agreement shall mean and
be a reference to such Loan Agreement as amended hereby.
 
(b)          Except as expressly amended hereby, the Loan Agreement shall remain
in full force and effect and is hereby ratified and confirmed by the parties
hereto.
 
5.            Miscellaneous.  (a)  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.  EACH OF THE PARTIES TO THIS AMENDMENT AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER LOS ANGELES COUNTY, CALIFORNIA IN ANY PROCEEDING OR DISPUTE
RELATING IN ANY WAY TO THIS AMENDMENT OR ANY LOAN DOCUMENT AND AGREES THAT ANY
SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH OF THE
PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
 
(b)          All reasonable costs and expenses incurred by the Agent in
connection with this Amendment (including reasonable attorneys’ costs) shall be
paid by the Borrowers.
 
(c)          Headings used herein are for convenience of reference only and
shall not affect the meaning of this Amendment.
 
(d)          This Amendment may be executed in any number of counterparts, and
by the parties hereto on separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
 
[Signature Page Follows]
 
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

 
PARENT:
           
CONN’S, INC.,
   
a Delaware corporation
                   
By:
/s/ Michael J. Poppe
   
Name:
Michael J. Poppe
   
Title:
Chief Financial Officer
                   
BORROWERS:
           
CONN APPLIANCES, INC.,
   
a Texas corporation
                   
By:
/s/ Michael J. Poppe
   
Name:
Michael J. Poppe
   
Title:
Chief Financial Officer
                   
CONN CREDIT I, LP,
   
a Texas limited partnership
           
By:
Conn Credit Corporation, Inc.,
     
a Texas corporation,
     
its sole general partner
                   
By:
/s/ Michael J. Poppe
   
Name:
Michael J. Poppe
   
Title:
Chief Financial Officer
 

 
 
 
S-1

--------------------------------------------------------------------------------


 

 
CONN CREDIT CORPORATION, INC.,
   
a Texas corporation
                   
By:
/s/ Michael J. Poppe
   
Name:
Michael J. Poppe
   
Title:
Chief Financial Officer
 


 
 
 
S-2

--------------------------------------------------------------------------------


 

 
AGENT AND LENDERS:
           
BANK OF AMERICA, N.A.,
   
as Agent and Lender
                   
By:
/s/ John Tolle
   
Name:
John Tolle
   
Title:
Vice President
 

 
 
 
 
 
S-3

--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
                   
By:
/s/ T. C. Wilde
   
Name:
T. C. Wilde
   
Title:
Vice President
 

 
 
 
 
 
S-4

--------------------------------------------------------------------------------


 

 
CAPITAL ONE, N.A.
                   
By:
/s/ Lori S. Mitchell
   
Name:
Lori S. Mitchell
   
Title:
Executive Vice President
 

 
 
 
 
 
S-5

--------------------------------------------------------------------------------


 

 
UNION BANK OF CALIFORNIA, N.A.
                   
By:
/s/ Peter Ehlinger
   
Name:
Peter Ehlinger
   
Title:
Vice President
 

 
 
 
 
 
S-6

--------------------------------------------------------------------------------


 

 
COMPASS BANK, successor in interest to
GUARANTY BANK
                   
By:
/s/ Stuart Murray
   
Name:
Stuart Murray
   
Title:
Sr. Vice President
 

 
 
 
 
 
S-7

--------------------------------------------------------------------------------


 

 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
                   
By:
/s/ R. Keith Kirby
   
Name:
R. Keith Kirby
   
Title:
Vice President
 

 
 
 
 
 
 
S-8